Citation Nr: 0013263	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  96-37 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Determination of a proper initial evaluation for a low 
back disorder, currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for hemorrhoids.  

3.  Entitlement to service connection for a left knee 
disorder.  

4.  Entitlement to service connection for a left ankle 
disorder.  

5.  Entitlement to service connection for a seizure disorder.  

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to May 1992.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, which denied the benefits sought.  The veteran filed 
timely appeals, and the case has been referred to the Board 
of Veterans' Appeals (Board) for resolution.  

As an initial matter, the Board observes that the veteran's 
initial claim for service connection included a claim for 
service connection for heart palpitations, characterized as a 
heart disorder.  This claim was denied by a July 1995 rating 
decision, and in his subsequent notice of disagreement, 
received in June 1996, the veteran did not include the heart 
disorder among the denied claims he wished to appeal.  He 
does appear to have included the heart disorder in a 
substantive appeal, VA Form 9, received in August 1996.  The 
Board notes however, that such a submission does not 
constitute a timely filed notice of disagreement with respect 
to the issue of service connection for a heart disorder.  
Rather, given that the time for filing a notice of 
disagreement with respect to the issue of service connection 
for a heart disorder had passed, any further claims regarding 
the heart disorder must be addressed and decided on a new and 
material basis.  In any event, that issue has not been 
prepared for appellate review, and is accordingly referred to 
the RO for any appropriate action deemed necessary.  

In addition, the Board observes that the veteran's claim for 
entitlement to a special monthly compensation for aid and 
attendance was denied by a March 1998 rating decision.  The 
veteran filed a timely notice of disagreement, and a 
Statement of the Case was issued in August 1998.  The veteran 
has continued to assert that he should be entitled to a 
special monthly compensation of some sort based upon his 
purported inability to obtain or retain employment and his 
purported inability to care for his own basic needs.  
However, it is unclear from his statements whether he is 
seeking entitlement to a total disability rating due to 
unemployability (TDIU) resulting from service-connected 
disabilities, or if he currently seeks entitlement to 
benefits in addition to the non-service connected pension 
benefits he currently receives.  In any event, the Board 
finds that this issue has not been prepared for appellate 
review, and is referred back to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The veteran's low back disorder is productive of not more 
than slight limitation or functional impairment due to pain 
dating from May 4, 1995, and such symptoms are most 
consistent with either mild intervertebral disc syndrome or 
lumbosacral strain involving slight impairment due to 
characteristic pain on motion.  

2.  There is no competent medical evidence of a nexus or link 
between any diagnosed hemorrhoids or symptoms associated 
therewith, and the veteran's active service.  

3.  There is no competent medical evidence of a nexus or link 
between any diagnosed left knee disorder and the veteran's 
active service.  

4.  There is no competent medical evidence of a nexus or link 
between any diagnosed left ankle disorder and the veteran's 
active service.  

5.  The veteran has been diagnosed with a seizure disorder, 
and has produced medical evidence purporting to establish a 
nexus or link between that seizure disorder and his active 
service.  

6.  The veteran has current diagnoses of PTSD, which are 
linked, in pertinent part, by medical evidence to his active 
service.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial 10 percent 
evaluation for the veteran's low back disorder, effective 
from May 4, 1995, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45 
4.71a, Diagnostic Codes 5292, 5293, 5295 (1999).  

2.  The criteria for assignment of an initial evaluation in 
excess of 10 percent for the veteran's low back disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (1999).  

3.  The veteran's claim for service connection for 
hemorrhoids is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

4.  The veteran's claim for service connection for a left 
knee disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

5.  The veteran's claim for service connection for a left 
ankle disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

6.  The veteran's claim for service connection for seizures 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

7.  The veteran's claim for service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Rating, Low Back

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  An allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has presented a claim that is 
well grounded.  Moreover, an appeal from the initial 
assignment of a disability rating requires consideration of 
the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, statements made by the veteran and members of 
his family, and a transcript of personal hearing testimony 
given by the veteran and his wife in support of his claim.  
The Board is not aware of any additional relevant evidence 
which is available in  connection with this appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  See 38 U.S.C.A. 
§ 5107(a); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  In addition, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  It is essential that the 
examinations upon which ratings are based adequately portray 
anatomical damage and functional loss with respect to all of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1999).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying schedular criteria, may consider 
granting a higher evaluation in certain cases in which 
functional loss due to pain is demonstrated.  

Service connection for a low back disorder was granted by a 
July 1995 rating decision, and a 0 percent disability rating 
was assigned, effective from May 4, 1995.  The assignment of 
a noncompensable rating was based on evidence showing only 
slight subjective symptoms.  The veteran filed a timely 
appeal to the RO's determination regarding the severity of 
his now service-connected low back disability.  During the 
course of this appeal, in December 1998, the veteran was 
assigned an increased evaluation of 10 percent, effective 
from October 1, 1998, the date upon which an increase in the 
severity of his low back disorder was shown on examination.  
The veteran now appears to contend that the severity of his 
low back disorder warrants assignment of a disability 
evaluation in excess of 10 percent, to be effective from the 
date of the initial grant of service connection, May 4, 1995.  

VA treatment records dating from June 1994 through August 
1996  show that the veteran was seen sporadically during this 
period for subjective complaints of low back pain.  However a 
statement submitted at the veteran's request, from A. 
Matayoshi, M.D., dated in February 1995, indicates that the 
veteran had problems related to alcoholism including 
seizures, hepatitis, and pancreatitis, but that he was 
healthy, "without any physical impediments."  According to 
Dr. Matayoshi, the veteran did not have any physical 
problems, other than those related to his alcohol abuse.  The 
report of an X-ray examination conducted in March 1995 shows 
that the veteran's low back was normal in all respects.  The 
veteran complained once again of experiencing chronic low 
back pain in July 1996, with an increase in severity.  No 
clinical findings were offered at that time.  

The report of a May 1995 VA rating examination includes a 
summary of the veteran's history of a low back injury, in 
that he had been injured in 1981 in Japan, underwent physical 
therapy, and complained of pain on bending and lifting.  His 
gait and posture were characterized as normal.  The veteran 
had flexion to 120 degrees, extension to 15 degrees, lateral 
bending to 25 degrees, and rotation to 15 degrees.  The 
examiner noted that the veteran was not shown to have pain on 
motion.  The X-ray results of the lumbosacral spine were 
normal.  The examiner concluded with a diagnosis of 
mechanical low back pain.  

In May 1997, the veteran and his wife appeared at a personal 
hearing before a Hearing Officer at the RO, and testified 
that he experienced low back pain on a daily basis.  The 
veteran stated that his pain was constant, and felt like a 
"tightening" in the low back area.  According to the 
veteran, he had to be hospitalized to undergo hydrotherapy in 
order to have his back unlocked and his low back muscles 
relaxed.  The veteran testified that the last such occurrence 
was six months to a year previously.  With respect to his 
current treatment, the veteran testified that he was 
undergoing a form of physical therapy consisting of exercises 
which he was to perform at home.  He stated that his wife 
assisted him with his exercises, and that he wore an exercise 
belt or corset of some sort when he had to lift objects.  The 
veteran indicated that he took Motrin for his pain.  In 
addition, at the prompting of his service representative, the 
veteran testified that his alleged back pain radiated down 
into his legs.  He stated that he had discussed that problem 
with his neurologist, but was unable to offer a coherent 
response as to what the neurologist had advised, other than 
that he had been placed in physical therapy shortly 
afterwards.  

Subsequent clinical treatment records show that the veteran 
complained of low back pain in October 1996.  However, other 
than a diagnosis of low back pain, no other assessment or 
opinion with respect to any functional impairment was 
offered.  The veteran underwent a rating examination in 
December 1997 in which he was noted to have complaints of 
chronic low back pain.  The examining physician noted that 
the veteran had decreased range of motion in his low back, 
had tenderness in his lumbar spinal area, but did not have 
any neurological involvement.  The examiner did not indicate 
the veteran's actual range of motion in his low back, and 
concluded with a diagnosis of lumbar disc disease and low 
back pain.  He did not indicate what, if any, tests had been 
conducted which had been used as a basis for his diagnosis.  

The veteran underwent an additional VA rating examination in 
October 1998.  The report of that examination shows that the 
veteran claimed to experience low back pain approximately 
once or twice per week.  He indicated that his pain would be 
triggered by standing too long, walking too fast, or any 
lifting or prolonged sitting.  The veteran reported having 
used a cane for approximately one year, and that he could 
walk for approximately one block before experiencing the 
onset of pain.  According to the veteran, he took Motrin for 
his pain, and often required two-to-three hours of bed rest 
to relieve his pain.  In addition, the veteran reported that 
the degree of severity of his low back pain remained the same 
over the past two years, and that it may have improved 
somewhat due to his Motrin intake.  On examination, the 
veteran was found to have mild tenderness over the lumbar 
spine, and at the right lumbar paraspinous muscles.  The 
veteran had 94 degrees of flexion, 30 degrees of extension, 
70 and 72 degrees of right and left rotation, respectively, 
and 29 degrees of left lateral flexion and 34 degrees of 
right lateral flexion.  His lumbosacral spine was found to be 
normal per X-ray examination, and the examiner concluded with 
an impression of chronic musculoskeletal low back pain with 
frequent exacerbations.  

A medical examination report summary dated in October 1998 
was received from a private physician, Clifford K. H. Lau, 
M.D., F.A.C.S.  Dr. Lau stated that he had conducted an 
orthopedic examination of the veteran's low back.  According 
to Dr. Lau, the veteran complained of experiencing chronic 
low back pain with intermittent right posterior thigh pain on 
prolonged standing.  The veteran stated that he could stand 
for 30 minutes, and could walk for 15-20 minutes at a time.  
On examination, Dr. Lau indicated that the veteran's gait was 
normal, and that he was able to walk on his heels and toes, 
and could perform a full squat.  The veteran's back was not 
shown to have any deformity or disfigurement.  There was 
tenderness to palpation around the right posterior lumbar 
area, and S-1 joint area.  The veteran had forward flexion of 
90 degrees, fingers touching toes, extension of 25 degrees, 
lateral flexion of 25 degrees bilaterally, and rotation of 30 
degrees bilaterally.  Sensation in the lower extremities and 
motor examination were intact.  Dr. Lau concluded with his 
impression of chronic low back pain, with intermittent 
complaints of right posterior thigh pain.  

An MRI scan was conducted in December 1998.  According to Dr. 
Lau, the MRI results showed a mild, right, paracentral, 
broad-based herniated nucleus pulposus at L5-S1.  He noted 
that the herniated nucleus pulposus (HNP) was not impinging 
on the thecal sac or nerve roots, with questionable 
significance of that HNP.  The remainder of the lumbosacral 
spine was negative.  Dr. Lau also offered that the MRI 
findings probably accounted for the veteran's complaints of 
right posterior thigh pain.  

The veteran underwent a further examination in December 1998.  
The report of that examination shows that he complained of 
low back pain, and walked with a slightly hunched antalgic 
gait.  There was no indication in the examination report as 
to the cause of the altered gait.  The veteran had 90 degrees 
of flexion, 10 degrees of extension, and 30 degrees of 
lateral flexion and rotation, bilaterally.  He was diagnosed 
with chronic low back pain.  

The Board has evaluated the foregoing, and concludes that the 
evidence supports a grant of an initial 10 percent evaluation 
for the veteran's low back disorder, effective from May 4, 
1995.  However, the Board also finds that the preponderance 
of the evidence is against assignment of an initial 
evaluation in excess of 10 percent for the veteran's low back 
disorder, and concludes that the preponderance of the 
evidence is against assignment of an evaluation in excess of 
10 percent under any other diagnostic code.  The Board notes 
that the assigned 10 percent evaluation was made effective 
from October 1, 1998, the date on which the RO determined 
that the veteran's low back disorder was first shown to have 
increased in severity.  However, the Board finds that after 
resolving all reasonable doubt in favor of the veteran, the 
objective medical evidence supports a grant of an initial 10 
percent evaluation effective from May 4, 1995.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999), slight 
limitation of motion of the lumbar spine warrants assignment 
of a 10 percent evaluation.  A 20 percent evaluation is 
warranted for moderate limitation of motion, and a 40 percent 
evaluation, the highest rating available under Diagnostic 
Code 5292, is contemplated for severe limitation of motion of 
the lumbar spine.  Id.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999), mild 
intervertebral disc syndrome warrants assignment of a 10 
percent evaluation.  A 20 percent evaluation is contemplated 
for moderate intervertebral disc syndrome with recurring 
attacks.  For assignment of a 40 percent evaluation, there 
must be a showing of severe, recurring attacks of 
intervertebral disc syndrome with intermittent relief.  A 60 
percent evaluation, the highest rating available under 
Diagnostic Code 5293, is contemplated for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  Id.  

Finally, under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1999), a 10 percent evaluation is assigned for lumbosacral 
strain with characteristic pain on motion.  Where there is a 
showing of lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion unilaterally, 
in the standing position, a 20 percent evaluation is 
contemplated.  A 40 percent evaluation, the highest rating 
available under Diagnostic Code 5295, is contemplated for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Id.  

The report of the May 1995 rating examination shows that the 
veteran was diagnosed with mechanical low back pain, and 
shows that he appeared to have a slight limitation of motion 
in his low back on extension, lateral flexion, and on 
rotation.  X-ray results from May 1995 through October 1998 
showed a normal lumbar spine.  However, it was not until the 
veteran underwent an MRI scan in December 1998 that he was 
found to have a herniated nucleus pulposus.  Even so, Dr. Lau 
offered that the herniated nucleus pulposus was of 
questionable significance, given that there was no thecal sac 
or nerve root impingement.  By October 1998, the veteran's 
range of motion in his low back was shown to be slightly 
restricted, and on that basis, the 10 percent evaluation was 
assigned.  

The Board finds that the veteran's objectively demonstrated 
symptomatology in October 1998 was not significantly 
different than the symptomatology he manifested at the time 
of the May 1995 rating examination.  The decision to grant a 
10 percent evaluation was based on the symptomatology 
demonstrated in October 1998.  However, the Board finds that 
as there was no significant difference in objective 
symptomatology shown in May 1995 as in October 1998, an 
initial evaluation of 10 percent effective from May 4, 1995, 
is appropriate here.  In this regard, the Board observes that 
the veteran was shown to have slight limitation of his range 
of motion in the low back due to complaints of pain on use.  
This degree of severity has remained essentially consistent 
since May 1995.  Accordingly, the Board finds that assignment 
of an initial 10 percent evaluation, effective from May 4, 
1995, is warranted, and the veteran's appeal is granted to 
this extent only.  

However, the Board also finds that after taking the effects 
of any functional limitation due to pain or weakness into 
consideration, the preponderance of the evidence is against 
assignment of an initial evaluation in excess of 10 percent.  
The veteran is objectively shown to exhibit not more than 
slight limitation of motion and functional impairment as a 
result of his subjective complaints of painful motion.  
Between the period from June 1994 through August 1996, the 
veteran was seen sporadically for complaints of low back 
pain.  However, he was not shown to have been in any 
significant distress, and the last such complaint was noted 
to be in July 1996.  The treatment records fail to show what, 
if any, treatment had been rendered at the times of the 
veteran's complaints, and no diagnoses other than low back 
pain were offered.  

Therefore, the Board concludes that the evidence fails to 
show that the veteran suffers from a low back disability to 
the degree of severity he has indicated.  While recognizing 
that MRI scans have shown the existence of a slight herniated 
nucleus pulposus, the significance of that disorder was 
characterized as questionable, given that it did not impinge 
on the veteran's thecal sac or nerve roots.  In addition, 
there was no neurological involvement indicated.  Further, 
inasmuch as the initially assigned 10 percent evaluation has 
been based on functional impairment due to pain and/or 
weakness, an additional higher rating based on pain or 
weakness is not warranted here.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991)  The Board has carefully considered the evidence 
presented, but finds that there is no showing that the 
disability at issue here, a low back disorder, has 
necessitated frequent periods of hospitalization, has 
markedly interfered with the veteran's ability to obtain or 
retain employment, or otherwise renders impracticable the 
regular schedular standards.  The Board recognizes that the 
veteran is currently unemployed, and has been unemployed 
since his discharge from service.  However, the Board 
observes that the veteran's unemployability is not shown to 
have resulted from his service-connected low back disorder, 
but rather, to the extent that such can be verified, is shown 
to have resulted from chronic alcohol abuse problems, seizure 
disorders, and urinary and fecal incontinence.  

With respect to the veteran's service-connected low back 
disorder, the Board observes that the applicable diagnostic 
criteria encompass a full range of ratings on a schedular 
basis.  These ratings contemplate varying degrees of severity 
for low back disorders.  The severity of the veteran's low 
back disorder is not shown to warrant assignment of an 
initial disability evaluation in excess of 10 percent, the 
lowest compensable rating allowed for such disabilities, 
resulting from only minimal functional impairment with 
subjective complaints.  The 10 percent evaluation is assigned 
on a schedular basis, and the veteran's low back disorder is 
not shown to warrant an evaluation in excess of 10 percent on 
either a schedular or extraschedular basis.  In the absence 
of factors suggestive of an unusual disability picture, 
further development in keeping with the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999) is not warranted 
here.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the veteran's 
claim for entitlement to assignment of an initial evaluation 
in excess of 10 percent for his low back disorder, the 
benefit of the doubt doctrine is not applicable regarding 
this aspect of his claim.  Therefore, assignment of an 
initial evaluation in excess of 10 percent for the veteran's 
low back disorder is denied.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Should 
the veteran's disability picture change, he may apply at any 
time for an increase in his assigned disability rating.  See 
38 C.F.R. § 4.1.  At present, however, the Board finds no 
basis upon which to grant a disability rating in excess of 10 
percent for the veteran's low back disorder.  

II.  Service Connection

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  If a 
condition noted during service is not shown to be chronic, 
then continuity of symptomatology after service is generally 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1999).  

The threshold question which must be answered is whether the 
veteran has presented a well-grounded claim for service 
connection.  The veteran has the "burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  See 
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § [5107]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1995).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Caluza v. Brown, 6 Vet. App. 489, 507 (1995); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Alternatively, a claim 
may be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  

a.  Hemorrhoids

The veteran appears to contend that he incurred hemorrhoids 
in service for which he underwent surgery, and that after 
service, he has continued to experience rectal bleeding and 
fecal incontinence.  However, he maintains that he no longer 
experiences any protruding growths from his rectum, per se.  
The veteran's service medical records show that he first 
reported experiencing blood in his stool in May 1982.  In 
July 1991, the veteran complained of rectal pain and 
bleeding, although no bleeding was appreciated on 
examination.  The veteran was found to have two tender 
external hemorrhoids, which were subsequently excised.  He 
was advised to undergo sitz baths.  A treatment record dated 
in August 1991 shows that the veteran was seen on a follow-up 
basis, and reported that he continued to experience some 
rectal tenderness, and that he experienced slight bleeding.  
The report of a September 1991 inpatient treatment summary 
for alcohol dependency includes the treating physician's 
observation that the veteran had a guaiac positive stool, 
likely due to the veteran's hemorrhoid surgery undergone one 
month previously.  The veteran's discharge diagnoses did 
include normochromic, normocytic anemia, but this problem was 
found to have been secondary to alcohol abuse.  His service 
medical records are otherwise negative for hemorrhoids.  It 
does not appear that a service separation examination was 
conducted.  

Post-service medical treatment records dating from May 1992 
through July 1999 show that in August 1994, the veteran was 
shown not to have experienced any recent gastrointestinal 
bleeding.  In October 1996, the veteran complained of 
experiencing diarrhea and burning pain in his buttocks after 
bowel movements.  He claimed to have experienced such pain 
since undergoing hemorrhoid surgery in service.  However, no 
hemorrhoids were shown on examination.  Subsequent treatment 
records dated in June through October 1997 show that the 
veteran was diagnosed with gastrointestinal bleeding 
secondary to hemorrhoids.  In addition, he was noted to have 
anemia secondary to alcohol abuse.  The veteran's remaining 
treatment records only show that he complained of 
experiencing diarrhea and fecal incontinence.  The treatment 
records do not contain any medical opinion linking these 
disorders to the veteran's active service, aside from noting 
his self-reported history.  Further, the report of an October 
1998 VA rating examination includes a notation of the 
veteran's complaints of experiencing bowel incontinence twice 
per month, but does not contain any opinion as to the 
etiology of such incontinence.  

The contemporaneous clinical treatment records show that the 
veteran was seen in October 1998 for complaints of seizures.  
The veteran underwent an abdominal CT scan and an 
esophagogastroduodenoscopy.  He was diagnosed with acute 
gastritis with emesis, hypovolemia, and acute 
gastroenteritis.  In addition, the veteran was noted to 
complain of experiencing diarrhea.  However, his diagnoses 
did not include hemorrhoids, nor was he found to experience 
any gastrointestinal symptoms shown to be related to his 
active service.  

In May 1997, the veteran appeared before a Hearing Officer at 
the RO, and testified that he had developed hemorrhoids in 
service, and underwent surgery to have those hemorrhoids 
excised.  He also indicated that he experienced bleeding in 
conjunction with the procedure.  The veteran testified that 
following his surgery, he had no muscle control in his 
sphincter, and that it was always necessary to be accompanied 
with a diaper bag.  The veteran's wife testified that she had 
lost her job after it became necessary for her to clean up 
after the veteran on a continuous basis.  The veteran further 
testified that he no longer actually has recurrences of his 
hemorrhoids, but that he has excessive bleeding for which 
diapers are also required. 

The Board has evaluated the foregoing, and concludes that the 
veteran has not submitted evidence of a well-grounded claim 
for service connection for hemorrhoids.  The Board recognizes 
that the veteran underwent surgery to have hemorrhoids 
excised during service in July 1991, and that he continued to 
experience some bleeding and rectal tenderness as shown by 
August 1991 treatment records.  In addition, the Board 
recognizes that at the time the veteran was treated on an 
inpatient basis for alcohol abuse in September 1991, he had 
some residual symptoms of his hemorrhoidectomy.  However, the 
veteran was not shown to experience any complaints of 
hemorrhoid symptomatology at the time of his discharge from 
service the following May.  His post-service medical 
treatment records show that in August 1994, there was no 
evidence of recurrent bleeding or other symptomatology 
associated with hemorrhoids.  

The veteran's post-service medical treatment records show 
that the veteran complained of experiencing diarrhea and 
lower GI pain in October 1996, which he attributed to his 
hemorrhoidectomy in service.  However, no medical opinion 
linking his complaints of October 1996 to his in service 
hemorrhoids was offered.  Likewise, the veteran's subsequent 
complaints of experiencing intermittent diarrhea and rectal 
bleeding were noted, but were not linked by medical opinions 
or other medical evidence to the hemorrhoids he experienced 
in service.  The Board further notes that in his personal 
hearing testimony, the veteran appears to have conceded that 
he no longer actually suffered from hemorrhoids per se, even 
though he also testified that his rectal bleeding and 
incontinence were the product of his hemorrhoid surgery 
undergone in service.  In any event, despite the contentions 
advanced by the veteran and his wife through testimony and 
personal statements, the Board finds that the evidence fails 
to include any medical opinion linking the veteran's current 
complaints of rectal bleeding and periodic diarrhea to the 
hemorrhoids he had experienced in service.  

In addition, lay statements and testimony by the veteran and 
his wife that the veteran currently suffers from residuals of 
the hemorrhoids and hemorrhoidectomy he experienced in 
service do not constitute medical evidence.  As lay persons, 
lacking in medical training and expertise, the veteran and 
his wife are not competent to address issues requiring expert 
medical opinions, to include medical diagnoses or opinions as 
to medical etiology.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Accordingly, in the absence of any competent medical 
opinion showing that the veteran currently suffers from 
hemorrhoids or residuals therefrom, which were shown through 
medical evidence to be etiologically related to the 
hemorrhoids he experienced in service, the Board finds the 
veteran's claim to be not well grounded.  His appeal with 
respect to the issue of entitlement to service connection for 
hemorrhoids is therefore denied.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting a well-grounded claim for service connection for 
hemorrhoids.  The Board has not been made aware of any 
additional evidence which is available which could serve to 
well ground the veteran's claim.  See 38 U.S.C.A. § 5103 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).  The Board also views its discussion as sufficient to 
complete a well-grounded claim for service connection for 
hemorrhoids.  

b.  Left Knee

The veteran presently contends that he injured his left knee 
while participating in a military alcohol rehabilitation 
program.  He contends, via personal hearing testimony offered 
in May 1997, that he twisted his left knee while engaging in 
physical training exercises, and that he regularly must wear 
a knee brace (although he was not wearing any such brace at 
the time of his hearing).  He maintains that he can no longer 
play basketball due to swelling, and that his current 
problems include instability.  

The veteran's service medical records are completely negative 
for any indication of a left knee injury.  Post service 
medical treatment records show that he was seen in March 1995 
for complaints of left knee pain.  The treating physicians 
characterized the veteran's problem as a "loose" or a 
"trick" knee.  At that time, the veteran reported having 
undergone treatment in service for his knee in August 1983 
and in December 1989.  The veteran was also seen in August 
1995 for knee pain, and was diagnosed as having arthritis in 
his left knee.  However, an X-ray of his knee taken in March 
1995 showed his knee to be completely normal.  The veteran 
reported that problems of redness and swelling had been 
present for years, but that the swelling diminished over 
time.  Other than noting the history of a left knee injury 
and treatment as provided by the veteran, the record contains 
no medical opinion suggesting that the veteran's claimed left 
knee problem was incurred in service.  

The Board has evaluated the foregoing, and concludes that the 
veteran has not submitted a well-grounded claim for service 
connection for a left knee disorder.  As noted, his service 
medical records are completely negative for any indication of 
a left knee injury or disorder.  The first mention of any 
problems with the left knee following service was indicated 
in March and April 1995 clinical treatment records.  Aside 
from noting the veteran's self-reported history of a long 
standing knee disorder and treatment undergone during 
service, the records fail to contain any medical opinion that 
the veteran's purported left knee disorder was incurred in 
service.  

In addition, lay statements and testimony by the veteran and 
his wife that he has a left knee disorder that was incurred 
in service do not constitute medical evidence.  As lay 
persons, lacking in medical training and expertise, the 
veteran and his wife are not competent to address an issue 
requiring an expert medical opinion, to include opinions as 
to medical etiology or medical diagnoses.  See Moray, supra; 
Espiritu, supra.  What is missing here is a medical opinion, 
supported by medical evidence and a plausible rationale, that 
the veteran currently suffers from a left knee disorder that 
had been incurred in service.  Absent such a medical opinion 
establishing the required medical nexus, the veteran's claim 
for service connection for a left knee disorder is not well 
grounded, and must be denied on that basis.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting a well-grounded claim for service connection for a 
left knee disorder.  The Board has not been made aware of any 
additional medical evidence which is available which could 
serve to well ground the veteran's claim.  See 38 U.S.C.A. 
§ 5103; McKnight, supra; Epps, supra; Grivois, supra.  The 
Board also views its discussion as sufficient to inform the 
veteran of the evidence necessary to complete a well-grounded 
claim for service connection for a left knee disorder.  

c.  Left Ankle

Through his May 1997 personal hearing testimony, the veteran 
stated that he had broken his left ankle twice while 
stationed in Japan.  He indicated that his treatment 
consisted of casting the ankle, and being placed on light 
duty.  He further indicated that his left ankle problem 
caused slight-to-moderate difficulty, but that the left ankle 
was "basically OK."  He indicated that he was unable to 
understand why treatment for his left ankle was not reflected 
in service medical records.  

The veteran's service medical records show that he sprained 
his left ankle in August 1984, and that he experienced 
swelling afterwards.  The records disclose that he was issued 
crutches and a bandage wrap for his ankle.  The record of a 
follow-up treatment report dated in September 1984 shows that 
the veteran indicated that his left ankle felt "great."  
The treatment record indicated that the left ankle sprain had 
fully resolved.  No further mention of left ankle problems 
was mentioned.  

Post service clinical records are completely negative for any 
indication of treatment for a left ankle disorder.  The 
report of a VA rating examination conducted in May 1995 shows 
that the veteran reported having sustained a fracture to his 
left ankle in 1983 while stationed in Japan, but that he had 
not experienced any problems since that time.  On 
examination, the veteran's feet were shown to be normal in 
all respects, and his range of motion was normal.  No 
evidence of pain was shown.  An X-ray report of the veteran's 
left ankle shows that he had a mild contour irregularity of 
the lateral aspect of the tibia, which may have represented a 
residual of an old healed trauma.  No significant 
abnormalities were identified, and there was no evidence of 
any acute fracture or dislocation.  The examining radiologist 
concluded with impressions of a healed left ankle fracture 
and no evidence of acute fracture or dislocation.  Based on 
the veteran's self-reported history and examination, the 
examiner concluded with a diagnosis of a history of a left 
ankle fracture with no residuals.

The Board has evaluated the foregoing, and concludes that the 
veteran has not submitted evidence of a well-grounded claim 
for service connection for a left ankle disorder.  As noted, 
his service medical records only show that he had sustained a 
left ankle sprain in August 1984 which was shown to be fully 
resolved by September 1984.  The veteran was not shown to 
have received any treatment for any left ankle problems, and 
the report of the May 1995 VA rating examination shows that 
he did not suffer from any residuals of a left ankle 
fracture.  

Moreover, to the extent that the examiner's diagnoses 
included a history of a left ankle fracture, the Board 
observes that such diagnoses were based solely on a history 
as provided by the veteran, and not on any documented medical 
evidence, per se.  In fact, the only medical evidence 
contained in the veteran's service medical records shows that 
he sustained an acute left ankle sprain, which had resolved 
within one month of its incurrence.  There was no further 
indication of any left ankle problems.  

In addition, lay statements and testimony by the veteran and 
his wife that the veteran suffers from a left ankle disorder 
which was incurred in service do not constitute medical 
evidence.  As lay persons, lacking in medical training and 
expertise, the veteran and his wife are not competent to 
address issues requiring expert medical opinions, to include 
medical diagnoses or opinions as to medical etiology.  See 
Moray, supra; Espiritu, supra.  What is missing here is a 
medical opinion, supported by medical evidence and a 
plausible rationale, that the veteran currently suffers from 
a left ankle disorder that had been incurred in service.  
Absent such an opinion, the veteran's claim is not well 
grounded, and is therefore denied.  See Epps, supra; Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting a well grounded claim for service connection for a 
left ankle disorder.  The Board has not been made aware of 
any additional medical evidence which is available which 
could serve to well ground the veteran's claim.  See 
38 U.S.C.A. § 5103; McKnight, supra; Epps, supra; Grivois, 
supra.  The Board also views its discussion as sufficient to 
inform the veteran of the evidence necessary to complete a 
well-grounded claim for service connection for a left ankle 
disorder.  

d.  Seizure Disorder

The veteran contends that he currently suffers from a seizure 
disorder which was incurred in service.  At one point, the 
veteran claimed that his diagnosed seizure disorder was 
incurred as a result of pancreatitis.  The veteran also 
variously reported that his seizures began in 1989, and had 
actually begun well before service when he was between the 
ages of eight and thirteen.  However, after his claim for 
service connection for pancreatitis was denied by an August 
1998 rating decision, he then claimed that his seizure 
disorder was incurred due to a blow to the head which he 
claimed to have sustained while serving as an aircraft 
mechanic in Spain during the Persian Gulf War in 1991.  

The veteran's service medical records do not show that he 
experienced "seizures" per se.  Rather, the records reflect 
that the veteran was seen for complaints of light-headedness.  
In January 1990, the veteran was involved in a motor vehicle 
accident.  At the time, he stated that he "felt alright" 
and that he had struck the steering wheel with his chest and 
had snapped his head back.  He was not shown to have 
sustained any lacerations or bruises, and did not lose 
consciousness.  The veteran had a prior conviction for 
driving under the influence of alcohol (DUI), and admitted to 
having consumed "two beers" at the time of the January 1990 
accident.  The service medical records show that the veteran 
had been treated on numerous occasions for what was diagnosed 
in February 1990 as Axis I alcohol abuse, and was admitted on 
an inpatient basis in March 1990 for alcohol rehabilitation.  
The records show that the veteran was generally noncompliant 
with his alcohol treatment, and in September 1991, he was 
diagnosed with pancreatitis and hepatitis secondary to his 
alcohol abuse.  Further, in September 1991, the veteran 
complained of experiencing dizziness, difficulty breathing, 
and numbness and cramps in his extremities after drinking one 
can of beer.  At that time, he also reported experiencing 
nausea and vomiting which were also attributed to his 
continued ingestion of large amounts of alcohol.  The 
veteran's in-service diagnoses included Axis I alcohol abuse, 
but did not include seizures or a seizure disorder.  It also 
appears from a review of all of the available service medical 
records that the veteran's discharge from service was brought 
about due to his repeated noncompliance with alcohol 
treatment programs.  

Post service clinical treatment records dating from 
approximately March 1992 through July 1999 show that the 
veteran continued to experience problems with alcohol, and 
that he was admitted for treatment for alcohol-induced 
hepatitis and pancreatitis very shortly after service.  A 
treatment record dated in May 1992 shows that the veteran was 
admitted for treatment for four days after experiencing 
shaking in all extremities, followed by rapid respiration and 
shortness of breath after having awakened from a nap on his 
couch.  The veteran denied experiencing any numbness or 
tingling in his hands at that time, but indicated that he had 
nearly passed out.  He was diagnosed with alcoholic 
hepatitis, pancytopenia, hyponatremia, and hypokalemia, all 
secondary to alcohol consumption.  

In June 1994, the veteran described an episode of weakness in 
which he fell to the floor after watching television.  He 
indicated that he had arisen from the couch, walked upstairs, 
felt weak, and fell to the floor.  He indicated that he did 
not experience any head trauma or loss of consciousness.  The 
veteran's wife indicated that his hands shook, he experienced 
body tremors, and that he was unresponsive to tactile 
stimulation or questions for the two-to-three minute duration 
of the episode.  The veteran had been drinking beer in 
significant quantities within 12 hours of the event, and had 
been admitted for withdrawal seizures.  The treating 
physician noted that that the veteran's bone marrow was toxic 
secondary to alcohol intake.  The veteran was diagnosed with 
alcohol withdrawal seizures, alcoholic hepatitis, chronic 
pancreatitis, thrombocyclopenia, hypomagnesemia, and 
hypokalemia, all secondary to alcohol abuse.  In February 
1995, the veteran was seen for ongoing problems secondary to 
alcohol abuse.  These problems were noted to be manifested as 
seizures accompanied by the veteran's usual complaints of 
weakness, dizziness, and nausea.  The treating physician 
observed that the veteran claimed to have gone into tonic 
clonic convulsions with drooling saliva and loss of 
consciousness.  

In March 1995, during the course of a clinic visit, the 
veteran reported that he had experienced a head concussion in 
an automobile accident at age seven, without loss of 
consciousness.  He reported experiencing "blackouts" on 
three occasions in the past month, and indicated that these 
episodes had increased in frequency since 1989.  The 
veteran's provisional diagnosis was "seizure secondary to 
old head trauma?", and his final diagnosis was seizure 
secondary to old head trauma versus alcohol withdrawal 
(unlikely).  In addition, a further treatment note dated in 
March 1995 shows that the veteran had a lump on the front of 
his head after sustaining a concussion secondary to striking 
his head on concrete during a blackout.  At that time, the 
veteran had reported experiencing blackouts from age 8 to age 
13, and again beginning in 1989.  He claimed that these 
blackouts involved an initial flash of light, followed by 
palpitations, blackout, slight disorientation, weakness, and 
urinary and fecal incontinence, with his eyes rolling up into 
his forehead.  

The veteran's complaints of seizures continued, and in April 
1995, his treating physician noted that his history of having 
experienced head trauma in childhood was consistent with his 
symptoms of a generalized tonic clonic seizure.  The veteran 
underwent a VA rating examination in May 1995, in which he 
complained of having experienced seizures since 1989.  The 
examiner concluded with a diagnosis of "seizure disorder - 
on Dilantin."  However, no clinical findings were offered to 
support this diagnosis.  The relevant body systems were shown 
to be normal on examination.  The veteran was seen again in 
June 1995 for complaints of nausea, vomiting, headaches, and 
stress, but he refused to discuss his symptoms further 
because he felt that the clinic would only address his 
problem with alcohol abuse.  His treating physician concluded 
with diagnoses of seizure disorder "probably due to head 
trauma," alcohol abuse with a history of pancreatitis and 
hepatitis, with alcohol withdrawal seizure.  

The veteran continued to seek treatment for seizures in 
August and December 1995, and in January, July, and August 
1996.  During these periods, he indicated that his symptoms 
generally included dizziness, slurred speech, and white 
flashes in the visual field followed by generalized 
convulsions.  He underwent a CT scan in August 1996 in which 
he was found to have mild cerebellar and frontal lobe 
atrophy.  However, there was no evidence of mass lesion on 
the CT scan of his head.  

From April 1997 through October 1998, the veteran received 
treatment for seizures, and he underwent an EEG examination 
in November 1997.  The report of the EEG examination, 
conducted by Leah L. Ridge, M.D., showed that the veteran had 
an abnormal EEG reading.  He was shown to have a mild slowing 
of background and focal run of seizure activity noted at T-6 
on the right or on the right temporal region.  Dr. Ridge 
appears to have concluded that the results were consistent 
with a seizure disorder.  Further, in December 1997, the 
veteran underwent a VA rating examination in which he was 
noted to have a history of seizures secondary to alcohol 
withdrawal.  The treating physician concluded with a 
diagnosis of seizure disorder, but with no findings specific 
to the veteran's claimed symptomatology.  In March 1998, the 
veteran underwent an additional VA rating examination in 
which he was found to have experienced grand mal seizures 
claimed as secondary to a head injury.  However, the 
neurological portion of that examination was normal.  

At the May 1997 personal hearing at the RO, the veteran and 
his wife appeared and testified that he had been involved in 
a "freak automobile accident" in service, and attended a 
squadron party the following day.  According to the veteran, 
he was observed drinking at that party, and was referred to a 
substance abuse program where he was "locked up for six 
weeks."  He indicated that he completed his alcohol 
treatment in April 1990 and then attended alcoholics 
anonymous (AA).  The veteran testified that he only drank on 
an "occasional" basis afterwards.  During the Persian Gulf 
War, the veteran testified that he served in Spain, and 
suffered a head injury during a fall he experienced while 
attempting to install an engine on the wing of a C-130 cargo 
aircraft.  He stated that he was sent to the infirmary, was 
pronounced fit for duty, and that he was not found to have 
sustained any injuries.  According to the veteran, he 
experienced an epileptic-like seizure some three months 
afterwards and claimed that he was denied reenlistment due to 
recurrent seizures.  After his alleged seizures, the veteran 
testified that he was directed to work in a tool shed, 
dispensing tool kits to mechanics.  Prior to that, he 
indicated that his duties had consisted of performing 
maintenance on various Air Force cargo aircraft, including C-
5s, C-141s, and C-130s.  

The veteran stated that in September 1991, he had been 
admitted to Tripler U.S. Army Hospital after having 
experienced a seizure.  However, the veteran stated that he 
was informed that his problems were due to alcohol abuse.  
The veteran claimed that he had not been drinking at the 
time, but that he had alcohol on his breath.  According to 
the veteran, he was told by a neurologist that alcohol could 
not cause seizures.  He indicated that he continued to 
experience seizures approximately once per week, and took 
medication including Dilantin.  The veteran stated that if 
his body heated up, he would experience a seizure.  

The report of an October 1998 VA rating examination included 
a diagnosis of toxic clonic seizure disorder, probably 
complex, partial.  The examiner noted that the veteran had 
alcohol withdrawal seizures in the past, but that he now had 
seizures which had occurred while he was allegedly off 
alcohol.  The examiner offered that the etiology of the 
seizures was uncertain, but that they may have been related 
to the veteran's self-reported history of a childhood head 
trauma.  He also noted that the veteran had related the onset 
of his seizures to his active service.  

Also in October 1998, the veteran was admitted to the 
Kapiolani Medical Center, and was diagnosed with acute 
seizure disorder.  In addition, he was found to have what was 
characterized as a new onset of type II diabetes mellitus.  
The veteran had complained of having experienced seizures 
with nausea, vomiting, and diarrhea.  While noting that the 
veteran now had diabetes, the treating physicians did not 
offer any clinical findings specific to the veteran's claimed 
seizures other than noting his self-reported symptoms.  

A letter from Dr. Ridge, dated in July 1999 was received, 
indicating that she had treated the veteran for some two 
years.  Dr. Ridge stated that the veteran's November 1997 EEG 
report showed temporal lobe seizure focus.  She also 
indicated that the veteran had a history of alcohol abuse 
with chronic pancreatitis.  She offered her opinion that 
those were separate issues.  Dr. Ridge stated that the 
veteran had related a history of having sustained a head 
injury with loss of consciousness while serving on active 
duty in Spain, and that he reported experiencing his first 
seizure approximately four months after the alleged injury.  
Dr. Ridge offered her opinion that she felt that the 
veteran's claimed in-service head injury and his seizures 
were related.  She went on to state that while several EEG 
examinations conducted by the VA showed normal results, she 
was able to catch the veteran's seizure "focus" after a 
recent event to establish focality.  

The Board has reviewed this evidence, and concludes that the 
veteran has multiple diagnoses of a seizure disorder, and has 
presented medical evidence of a nexus or link between that 
disorder and his active service.  Accordingly, the Board 
finds that his claim for service connection for a seizure 
disorder is well grounded.  The veteran's treating physician, 
Dr. Ridge, stated in July 1999 that the veteran's EEG results 
were consistent with a seizure disorder incurred not as a 
result of alcohol abuse.  She stated that the veteran related 
a story of having sustained a head trauma in Spain in 
service, and that she felt that this incident and his 
diagnosed seizures were related.  Dr. Ridge's July 1999 
statement, is, by itself, sufficient to well ground the 
veteran's claim.  

However, given the apparent disparity in the veteran's 
accounts of his claimed head trauma, and the lack of any 
documented account of an in-service head trauma in his 
voluminous service medical records, the Board finds that 
while the evidence is sufficient to well ground the veteran's 
claim, it is not sufficient to warrant a grant of service 
connection on its face.  The Board observes that the 
veteran's service medical records are completely negative for 
any indication of incurrence of or treatment for any sort of 
head injury, and the veteran was not shown to have been 
rendered unconscious secondary to any head trauma or 
automobile accidents as he testified.  In fact, the clinical 
treatment records show that the veteran had consumed alcohol 
just prior to his "freak automobile accident," that he had 
not lost consciousness, and that he had not sustained any 
head injuries at that time.  

Further, the service medical records do not suggest that the 
veteran had been diagnosed with seizures as such at any time 
during his active service, but that he had felt weak, dizzy, 
and nauseated due to alcohol withdrawal.  Further, rather 
than indicating that the veteran had been discharged from 
service due to any seizures, or an inability to perform his 
duties as a result of such seizures, the service medical 
records appear to suggest that he had been reduced in rank 
and discharged due to repeated and habitual noncompliance 
with his alcohol rehabilitation programs.  Moreover, while 
the veteran tended to describe his episodes of drinking as 
minor, isolated incidents, the contemporaneous clinical 
treatment records and service medical records indicate 
otherwise.  Following service, he was diagnosed with 
alcoholic pancreatitis and hepatitis, and was found to suffer 
from what was diagnosed as Axis I alcohol abuse to such a 
degree that his bone marrow was found to be toxic due to 
alcohol.  

In addition, the Board observes that the contemporaneous 
clinical treatment records make no mention of the veteran 
having sustained any sort of head trauma during his service 
in Spain during the Persian Gulf War.  The veteran never 
mentioned any such alleged occurrence prior to submitting his 
claims for service connection for a seizure disorder.  
Rather, the clinical treatment records show that the veteran 
provided detailed accounts of having been involved in an 
automobile accident at age 7, having sustained a head injury 
as a result, and having experienced "seizures" between the 
ages of eight and thirteen.  The veteran reported 
experiencing a recurrence of these alleged seizures in 1989.  
However, he later reported in personal statements and hearing 
testimony that the alleged seizures did not recur until some 
three months after he had allegedly sustained the 
undocumented head injury in service in 1991 during the 
Persian Gulf War.  Dr. Ridge's diagnosis and nexus opinion is 
based on the veteran's account of having sustained a head 
injury in service.  

In any event, the Board finds that additional development of 
the evidence is necessary to adjudicate this claim properly.  
As noted, the veteran was initially diagnosed with seizures 
incurred as a result of alcohol withdrawal.  However, he was 
later found to have experienced tonic clonic seizures likely 
due to an old head trauma.  While it is unclear whether these 
diagnoses are based on symptomatology actually observed by 
the examining and treating physicians, diagnoses of a seizure 
disorder appear to be substantiated by the November 1997 EEG 
results conducted by Dr. Ridge.  However, there remains some 
question as to the actual etiology of the veteran's diagnosed 
seizure disorder.  Accordingly, the veteran's claim for 
service connection for a seizure disorder is well grounded, 
and his appeal with respect to that issue is granted to that 
extent only.  The additional development will be addressed in 
the REMAND portion of this decision.  


e.  PTSD

The veteran has claimed entitlement to service connection for 
PTSD.  A well-grounded claim for service connection for PTSD 
has been submitted when there is "[1] medical evidence of a 
current [PTSD] disability; [2] lay evidence (presumed to be 
credible for these purposes) of an in-service stressor, which 
in a case involving PTSD is the equivalent of in-service 
incurrence or aggravation; and [3] medical evidence of a 
nexus or link between service and the diagnosed PTSD 
disability."  See Cohen v. Brown, 10 Vet. App. 128 (1997) 
(citations omitted).  

The veteran's service medical and service personnel records 
show that he served on active duty in the Air Force during 
the Persian Gulf War era, and that he served in support of 
the Persian Gulf War in Zaragoza Air Base in Spain for a 
three month period, dating from April through June 1991.  The 
veteran was not involved in combat, and there is no 
indication in any of his service medical or service personnel 
records that he served in or in the vicinity of any 
designated combat zone.  The records show that during the 
Persian Gulf War, the veteran's duties consisted primarily of 
performing maintenance on Air Force heavy cargo aircraft.  
His service medical records are completely negative for any 
diagnosed psychiatric disorder other than Axis I alcohol 
abuse, as discussed above.  The service medical records show 
that the veteran experienced numerous medical and other 
problems due to his use of alcohol and noncompliance with 
alcohol rehabilitation and treatment.  

It is unclear from the record as to what stressor or 
stressors the veteran has based his claim for service 
connection for PTSD upon.  He appears to contend that while 
working around Air Force cargo aircraft in Spain during the 
Persian Gulf War, he was present in the vicinity of ordnance 
which was being shipped or being prepared for shipment to 
various target ranges and U.S. air bases.  As can best be 
determined from his personal statements and hearing 
testimony, the veteran contends that he now fears bombs and 
experiences anxiety, nightmares, and dysfunctional behavior 
incurred as a result of such exposure.  

Contemporaneous clinical treatment records dating from 
approximately May 1992 through July 1999 show that the 
veteran was treated for problems related to alcohol abuse 
throughout this period.  In March 1995, the veteran reported 
that he had been depressed since 1991, and that he wanted a 
psychiatric consultation.  His wife indicated that he did not 
engage in social activities and that he was typically quiet, 
but would fly into rages at times.  The veteran underwent a 
psychiatric review in April 1995, and reported that he had 
some emotional problems.  He stated that he had been 
depressed in service due to problems with his commanding 
officer, and that his drinking had increased.  The examiner 
concluded with an Axis I diagnosis of alcohol dependence.  A 
June 1995 letter from a treating physician, Irene Gaw 
Gonzalo, M.D., stated that the veteran was in the process of 
being evaluated for a possible anxiety disorder and 
depression.  In addition, in June 1995, the veteran was noted 
to have been experiencing a great deal of stress due to his 
unemployment, possible eviction, and general financial 
problems.  He was referred for stress management.  In July 
and December 1995, the veteran was diagnosed with an anxiety 
disorder.  A treatment note dated in December 1995 indicated 
that the veteran became increasingly upset and anxious, 
particularly with visits to court.  

In October 1996, the treatment records show that the veteran 
wanted to be tested for "PTSD."  A June 1997 treatment note 
includes an assessment of "PTSD/anxiety" but does not offer 
any basis for such an assessment.  An October 1997 treatment 
note also indicates a diagnosis of PTSD, which appears to 
have been based on a diagnosis rendered by a private medical 
facility, and was not supported by any clinical findings.  
Moreover, the report of a March 1998 VA rating examination 
includes a diagnosis of a major depressive disorder, but does 
not contain any opinion relating the psychiatric disorder to 
the veteran's active service.  

Of greatest significance is a May 1997 intake summary from 
the Queen's Medical Center, signed by Eva Kishimoto, DCSW, 
LSW, which included an Axis I diagnosis of PTSD and anxiety 
which Ms. Kishimoto indicated was linked to the veteran's 
active service.  According to Ms. Kishimoto, the veteran 
reported experiencing a depressed mood for the past five 
years, isolation since his discharge, low tolerance for 
interaction with others, anhedonia, low motivation, low 
libido, intrusive thoughts, nightmares, and resulting poor 
sleep with initial insomnia and midnight awakenings.  Ms. 
Kishimoto also reported the veteran's alleged accident in 
1991 when he claimed to have fallen from the wing of a C-130 
cargo aircraft, injuring his head, and suffering from 
seizures afterwards.  Ms. Kishimoto also indicated that the 
veteran reported that he had been admitted to "Tri-sarf" 
after a motor vehicle accident in 1990, and that he had not 
been drinking.  Ms. Kishimoto stated that while serving in 
Spain in 1991, the veteran began to experience "what sounds 
like an acute stress reaction."  She stated that the veteran 
experienced irritability, increasing isolation, and 
"nightmares of the bombs and dead bodies."  She stated that 
it was at this time that the veteran experienced his alleged 
accident "falling off the plane while loading bombs."  
According to Ms. Kishimoto, the veteran "hit the back of his 
head and fell on his back over a bomb."  She also indicated 
that the veteran's stripes were taken after missing a TQM 
meeting, and he was abruptly discharged.  Ms. Kishimoto 
stated that the veteran went on a "brief" alcohol binge 
afterwards.  From the time of his discharge until May 1995, 
Ms. Kishimoto reported that the veteran experienced 
increasing withdrawal and isolation.  He reported symptoms 
that Ms. Kishimoto found to be consistent with PTSD and a 
major depressive episode.  While the veteran sought treatment 
for depression and suicidal ideation, Ms. Kishimoto noted 
that the veteran was only treated for alcohol dependence.  
She stated that he had symptoms including "hypervigilance, 
frequent nightmares, isolation, etc."  In addition, Ms. 
Kishimoto related that the veteran's wife reported that the 
veteran became violent one day when she mentioned the 
military to his daughter, and the veteran began throwing 
things, thinking the daughter's dolls "were bombs" and the 
police were summoned.  

On examination, Ms. Kishimoto found that the veteran reported 
experiencing nightmares involving morbid or war-related 
themes, particularly during his last year of service.  She 
stated that he had worked as a mechanic on "bombers" and 
that his nightmares were "often related to bombs."  She 
also stated that the veteran became very tearful when 
questioned about "war-related situations."  Ms. Kishimoto 
went on to state that "efforts to have this [PTSD] properly 
diagnosed and treated were mistakenly seen as alcohol related 
problems because of his history of alcohol abuse."  

Also in May 1997, the veteran and his wife appeared before a 
Hearing Officer at the RO and testified that while serving in 
Spain in support of Operation Desert Storm, his job involved 
working on Air Force cargo aircraft, and involved working 
around "bombs."  The veteran testified that he developed a 
fear of bombs from working around them, and that he loaded 
bombs as cargo on board the aircraft destined for various 
target ranges and air bases.  The veteran testified that his 
fear of bombs rendered him incapable of performing his job, 
and that he had been diagnosed with PTSD as a result of 
having worked around bombs.  The veteran and his wife 
testified that he experienced nightmares, and "day-mares" 
in which he would become "spaced out."  The veteran and his 
wife testified that he had no friends due to social 
impairment resulting from his PTSD, and that he could not go 
anywhere because he would cry.  The veteran's wife testified 
that she could not ask the veteran about any incident 
involving the military, and that he had told her that while 
serving in Spain he had participated in a "secret mission" 
of some sort, and that he could not discuss it.  

The Board has evaluated the foregoing, and concludes that by 
virtue of the diagnosis of PTSD contained in the May 1997 
intake summary provided by Ms. Kishimoto, the veteran's claim 
for service connection for PTSD is well grounded.  However, 
it appears that while Ms. Kishimoto has diagnosed the veteran 
with PTSD, such diagnosis is based on a number of false 
premises and inconsistent accounts of the veteran's service.  
For example, she reported that the veteran worked on 
"bombers" when in fact he has testified and the record 
supports that he worked on cargo aircraft.  Further, Ms. 
Kishimoto reports that the veteran experienced nightmares 
regarding "the bodies and the bombs" but it is unclear what 
"bodies" or "bombs" she refers to.  As amply noted above, 
the veteran did not serve in any proximity to a designated 
combat zone, and it is unclear whether he has even alleged 
that he experienced any particular trauma per se.  Ms. 
Kishimoto offered that the veteran reported falling from the 
wing of an aircraft onto a "bomb," but this assertion does 
not appear elsewhere in the veteran's multiple statements or 
hearing testimony.  Moreover, from her account of the 
veteran's medical history, it is unclear whether Ms. 
Kishimoto had the opportunity to actually review the 
veteran's clinical treatment records contained in his 
voluminous case files.  

In any event, given that the veteran's involvement in the 
Persian Gulf War was limited to servicing cargo aircraft at 
an air base in Spain for three months, any contention that he 
was exposed to any sort of service-related trauma related to 
Desert Storm appears to be highly unlikely.  He did not 
receive any medals or other indicia of having served in 
combat or even in a war zone.  Further, any documented 
incidents in which the veteran was involved in traumas such 
as vehicle accidents appear to have involved alcohol.  
Without regard to the validity or sufficiency of his alleged 
stressor(s) as a proper basis for a diagnosis of PTSD, the 
Board nonetheless finds that the veteran has met all elements 
of establishing a well-grounded claim for service connection 
for PTSD.  He has presented evidence of a PTSD diagnosis, lay 
evidence of his purported stressor(s), and medical evidence 
(as contained in Ms. Kishimoto's intake summary of May 1997) 
of a nexus between the diagnosed PTSD disability and service.  
However, even though the Board finds the veteran's claim to 
be well grounded, further evidentiary development is required 
before a final disposition of this issue.  The additional 
development will be addressed in the REMAND portion of this 
decision.  


ORDER

Subject to the applicable laws and regulations governing the 
award of monetary benefits, assignment of an initial 10 
percent evaluation for the veteran's low back disorder is 
granted, effective from May 4, 1995.  

Entitlement to assignment of an evaluation in excess of 10 
percent for the veteran's low back disorder is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for hemorrhoids is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for a left knee disorder is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for a left ankle disorder is denied.  

The veteran's claim for service connection for a seizure 
disorder is well grounded, and his claim for service 
connection is granted to this extent only.  

The veteran's claim for service connection for PTSD is well 
grounded, and his claim for service connection is granted to 
this extent only.  


REMAND

Given that the veteran has presented evidence of well-
grounded claims for service connection for a seizure disorder 
and for PTSD, the Board observes that the VA has a further 
obligation to assist him in the development of evidence to 
support his claims.  See 38 U.S.C.A. § 5103; McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 126 F.3d 1464.  
The veteran has presented diagnoses of a seizure disorder and 
of PTSD, and medical opinions of a nexus or link between 
these disorders and his active service, as indicated above.  
While there may be some issues as to the validity of the 
diagnosis of PTSD and the nexus opinions regarding the 
etiologies of the seizure disorder and PTSD, or the premises 
upon which such opinions are based, the nexus requirements 
have nonetheless been fulfilled.  See Epps, supra; Cohen, 10 
Vet. App. at 128.  

I.  Seizures

As noted, the July 1999 letter submitted by Dr. Ridge 
contains her opinion that the veteran's diagnosed seizure 
disorder was likely due to head trauma he claimed to have 
sustained during his active service in Spain during the 
Persian Gulf War.  As discussed in greater detail above, the 
veteran has multiple and inconsistent accounts of his alleged 
head traumas and seizure history.  He has been diagnosed with 
seizures incurred as a result of alcohol withdrawal, tonic 
clonic seizures due to an old head trauma incurred while he 
was seven years old, and with a seizure disorder incurred as 
a likely result of an alleged head injury sustained in 
service during the Persian Gulf War.  

Given Dr. Ridge's opinion expressed in her July 1999 letter, 
of a likely relationship between the veteran's diagnosed 
seizure disorder and a head injury which he claimed to have 
sustained in service in 1991, despite varying and disparate 
accounts of the incurrence of head traumas (if any), the 
Board finds that further evidentiary development is 
necessary.  

II.  PTSD

The record shows that the veteran served in the 619 CAMS/CC 
and the 63rd Airlift Control Squadron at Zaragoza Air Base, 
Spain from April 23, 1991 to June 11, 1991.  As noted, he 
claims to have been working in the vicinity of ordnance being 
shipped or in some stage of preparation to be shipped to 
various destinations, and that his purported exposure to 
"bombs" have resulted in PTSD.  As the veteran now has 
multiple diagnoses of PTSD based on these contentions which 
are related to his period of active service, verification of 
the occurrence of claimed stressor(s) from the United States 
Center for Research of Unit Records (USASCRUR) is required.  
See 38 C.F.R. § 3.304(f) (1999); Zarycki v. Brown, 6 Vet. 
App. 91, 93 (1993).  

In addition, in the event that the veteran's purported 
stressor(s) can be verified, competent medical evidence is 
required to link any current PTSD symptomatology with the 
verified in-service stressor(s).  In addition, the evidence 
must be able to distinguish the degree to which the veteran's 
psychiatric symptomatology was caused by in-service 
stressor(s) (if at all), and the extent to which his 
psychiatric symptomatology was caused by other factors, such 
as his alcohol abuse, incontinence, unemployment, or other 
stresses.  It is therefore the opinion of the Board, that in 
the event that the veteran's purported stressors can be 
verified, that the RO should refer the veteran's claims file 
to a panel of two VA board certified psychiatrists, to review 
the claims file, and all the medical evidence associated with 
it in order to make those determinations.  

Therefore, this case is REMANDED for the following actions:  

1.  The RO should contact the veteran, 
and after obtaining any necessary 
authorization, should secure and 
associate with the claims file any 
medical treatment records pertaining to 
his seizure disorder and "PTSD" dated 
since the time of the last request for 
such information.  In addition, the RO 
should obtain any additional detailed 
information regarding the veteran's 
purported stressors which he alleges have 
resulted in his diagnosed PTSD.  

2.  The RO should then attempt to verify 
the occurrence of the purported stressors 
through the United States Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  In this regard, the 
veteran's statements (or the RO's summary 
of the pertinent information contained 
therein), copies of the veteran's service 
personnel records, copies of relevant 
unit records, and a copy of his record of 
service (DD Form 214) should be forwarded 
to USASCRUR.  

3.  The veteran should be scheduled to 
undergo a VA neurological examination to 
determine the nature and etiology of his 
diagnosed seizure disorder.  The 
examiner(s) are requested to determine if 
there is any objective medical evidence 
to show that the veteran sustained a head 
injury resulting from a fall while 
serving in Spain in 1991 during the 
Persian Gulf War, and if so, whether he 
suffers from a seizure disorder resulting 
therefrom.  In addition, the examiners 
are requested to review the veteran's 
claims files including all pertinent 
medical treatment records and examination 
reports associated with those claims 
files, and offer opinions as to whether 
any objectively manifested seizure 
disorder in service was incurred as a 
result of alcohol withdrawal, a head 
trauma sustained in childhood, or some 
other etiology.  If such a determination 
cannot be made, the examiners should so 
indicate.  All studies and tests deemed 
necessary should be conducted.  The 
examiners are requested to reconcile 
their findings with those findings 
submitted by Dr. Ridge in July 1999, and 
are requested to express opinions as to 
the validity of any such diagnosis in 
light of the veteran's objectively 
documented medical history.  Complete 
rationales for all opinions expressed 
should be provided in the typewritten 
examination report.  

4.  In the event the veteran's purported 
stressors can be verified, he should be 
scheduled to undergo an examination 
conducted by a panel of two VA board 
certified psychiatrists who have not 
previously treated or examined him, to 
determine the nature and extent of any 
current psychiatric disorder.  Each 
psychiatrist should conduct a separate 
examination and correlate their findings.  
The examination reports should contain 
detailed accounts of all manifestations 
of psychiatric pathology found to be 
present.  If there are different 
psychiatric disorders, the panel should 
reconcile the diagnoses, and specify 
which symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or another, it should be specified.  The 
entire claims folder, and a copy of this 
remand must be made available to and 
reviewed by the examiners prior to the 
examinations.  The examiners are informed 
that any diagnoses rendered should 
conform to the psychiatric nomenclature 
and diagnostic criteria contained in DSM-
IV.  If the veteran is found to have 
PTSD, the examiners are requested to 
identify the diagnostic criteria 
supporting the diagnosis.  Any special 
studies or tests, including psychological 
testing, should be accomplished.  The 
examiners should express an opinion as to 
the etiology of any psychiatric disorder 
diagnosed, and the likely time of onset 
of any psychiatric disorder(s) found.  
Should PTSD be found, the examiners 
should report the circumstances of the 
veteran's independently identified 
stressors, and determine whether it is at 
least as likely as not that the diagnosed 
PTSD is related to service.  In addition, 
the examiners are reminded that only 
those stressors which have been verified 
can be considered in rendering a 
diagnosis of PTSD relating to service.  
Further, the examiners are requested to 
offer an opinion as to the validity 
and/or sufficiency of the 
claimed/verified stressors as potential 
causes for a psychiatric disorder.  A 
complete rationale for all opinions and 
conclusions expressed should be given.  

5.  After the examinations have been 
completed, the RO should review the 
examination reports to ensure that they 
comply with the directives of this 
REMAND.  Any examination report failing 
to comply with the directives of this 
REMAND should be returned for corrective 
action.  


6.  The RO should then adjudicate the 
veteran's claims for service connection 
for a seizure disorder and for PTSD on 
the basis of all available evidence.  If 
the benefits sought are not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case wherein all pertinent 
statutes and regulations must be fully 
set forth.  The veteran and his service 
representative should then be afforded an 
opportunity to respond before the case is 
returned to the Board for further action.  

The purpose of this REMAND is to obtain additional 
information and development, and to ensure that all due 
process requirements have been met.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



